DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims and Other Notes
Claim(s) 1–26 is/are pending.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The paragraph numbers cited in this Office Action in reference to the instant application are referring to the paragraph numbering of the PG-Pub of the instant application. See US 2020/0328402 A1.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 15/638,449, filed on 30 June 2017.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 27 July 2020, 31 July 2020, 25 August 2020, 18 September 2020, 24 September 2020, 26 October 2020, 13 January 2021, 11 May 2021, 30 July 2021, 15 November 2021, and 28 December 2021 were filed before the mailing of a first Office Action on the merits.  The submissions comply with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 214 (e.g., [0426], [0666]).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: POSITIVE ELECTRODE INCLUDING CARBON CONDUCTIVE ADDTIVE DISPOSED ON SURFACE OF LITHIUM COMPOSITE OXIDE, METHOD FOR MANUFACTURING THE SAME, AND SECONDARY BATTERY INCLUDING THE SAME.

The disclosure is objected to because of the following informalities:
Reference character 214 is referred to as a separator in paragraph [0426]. Reference character 14 is used to designate a separator. Reference character 14 should be used to designate a separator in paragraph [0426].
Reference character 214 is referred to as a separator in paragraph [0666]. Reference character 14 is used to designate a separator. Reference character [0666] is a listing of reference characters; and reference character 14 has previously designated a separator in paragraph [0666]. Reference character 214 designating a separator should be removed from paragraph [0666].
Appropriate correction is required.

The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the terms "first surface" and "second surface" of claims 3, 4, and 9–14 do not find proper antecedent basis in the specification. The terms "first region" and "second region," which are associated with the "conductive additive" of claims 3, 4, and 9–12 do not find proper antecedent basis in the specification. Although the terms "first region" and "second region" are found in the specification, the term "first region" and "second region" do not correspond to the claimed "first region" and "second region," which are associated with "the conductive additive." The "first region" and "second region" in the specification are associated with the positive electrode active material.

The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 21–26 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 recites the limitation "magnesium and titanium in a vicinity of a surface of the positive electrode active material." The term "vicinity" is a relative term, which renders the claim indefinite. The term "vicinity" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Therefore, the limitation "magnesium and titanium in a vicinity of a surface of the positive electrode active material" is indefinite.
Claims 22–26 are directly dependent from claim 21 and include all the limitations of claim 21. Therefore, claims 22–26 are also indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1–8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park et al. (US 2017/0018767 A1, hereinafter Park).
Regarding claim 1, Park discloses a lithium-ion secondary battery comprising:
a positive electrode comprising a positive electrode active material (10) and a conductive additive (12, [0036]),
wherein the positive electrode active material (10) comprises a composite oxide containing lithium, nickel, cobalt, and manganese (FIG. 1, [0063]),
wherein the conductive additive (12) comprises a region where the conductive additive (12) is formed in such a way as to coat a superficial portion of the positive electrode active material (10, [0036]),
wherein the conductive additive (12, [0085]) comprises carbon fiber, graphene, or multilayer graphene (see carbonaceous material, [0087]), and
wherein the superficial portion of the positive electrode active material (10) comprises fluorine (FIG. 1, [0063]).
Regarding claim 5, Park discloses all claim limitations set forth above and further discloses a lithium-ion secondary battery:
wherein the carbon fiber is carbon nanofiber or carbon nanotube (see carbonaceous material, [0087]).
Regarding claim 2, Park discloses a lithium-ion secondary battery comprising:
a positive electrode comprising a positive electrode active material (10) and a conductive additive (12, [0036]),
wherein the positive electrode active material (10) comprises a composite oxide containing lithium, nickel, cobalt, and manganese (FIG. 1, [0063]),
wherein the conductive additive (12) comprises a region where the conductive additive (12) is formed in such a way as to adhere a superficial portion of the positive electrode active material (10, [0036]),
wherein the conductive additive (12, [0085]) comprises carbon fiber, graphene, or multilayer graphene (see carbonaceous material, [0087]), and
wherein the superficial portion of the positive electrode active material (10) comprises fluorine (FIG. 1, [0063]).
Regarding claim 6, Park discloses all claim limitations set forth above and further discloses a lithium-ion secondary battery:
wherein the carbon fiber is carbon nanofiber or carbon nanotube (see carbonaceous material, [0087]).
Regarding claim 3, Park discloses a lithium-ion secondary battery comprising:
a positive electrode comprising a positive electrode active material layer (FIG. 3, [0104]),
wherein the positive electrode active material layer comprises a positive electrode active material (10) and a conductive additive (12, [0036]),
wherein the positive electrode active material (10) comprises a composite oxide containing lithium, nickel, cobalt, and manganese (FIG. 1, [0063]),
wherein the superficial portion of the positive electrode active material (10) comprises fluorine (FIG. 1, [0063]),
wherein the positive electrode active material (10) comprises a first surface and a second surface facing in different directions in a cross-sectional view (FIG. 1, [0036]),
wherein the conductive additive (12) comprises a first region making surface contact with the first surface of the positive electrode active material (10) in the cross-sectional view (FIG. 1, [0036]),
wherein the conductive additive (12) comprises a second region making surface contact with the second surface of the positive electrode active material (10) in the cross-sectional view (FIG. 1, [0036], and
wherein the conductive additive (12, [0085]) comprises carbon fiber, graphene, or multilayer graphene (see carbonaceous material, [0087]).
Regarding claim 7, Park discloses all claim limitations set forth above and further discloses a lithium-ion secondary battery:
wherein the carbon fiber is carbon nanofiber or carbon nanotube (see carbonaceous material, [0087]).
Regarding claim 4, Park discloses a lithium-ion secondary battery comprising:
a positive electrode comprising a positive electrode active material layer (FIG. 3, [0104]),
wherein the positive electrode active material layer comprises a positive electrode active material (10) and a conductive additive (12, [0036]),
wherein the positive electrode active material (10) comprises a composite oxide containing lithium, nickel, cobalt, and manganese (FIG. 1, [0063]),
wherein the superficial portion of the positive electrode active material (10) comprises fluorine (FIG. 1, [0063]),
wherein the conductive additive (12) comprises a first surface and a second surface facing in different directions in a cross-sectional view (FIG. 1, [0036]),
wherein the positive electrode active material (10) comprises a first region making surface contact with the first surface of the positive electrode active material (10) in the cross-sectional view (FIG. 1, [0036]),
wherein the positive electrode active material (10) comprises a second region making surface contact with the second surface of the positive electrode active material (10) in the cross-sectional view (FIG. 1, [0036], and
wherein the conductive additive (12, [0085]) comprises carbon fiber, graphene, or multilayer graphene (see carbonaceous material, [0087]).
Regarding claim 8, Park discloses all claim limitations set forth above and further discloses a lithium-ion secondary battery:
wherein the carbon fiber is carbon nanofiber or carbon nanotube (see carbonaceous material, [0087]).

Claim(s) 1–8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tamaki et al. (US 2014/0335415 A1, hereinafter Tamaki).
Regarding claim 1, Tamaki discloses a lithium-ion secondary battery comprising:
a positive electrode comprising a positive electrode active material (12) and a conductive additive (10, [0015]),
wherein the positive electrode active material (12) comprises a composite oxide containing lithium, nickel, cobalt, and manganese (FIG. 1A, [0053]),
wherein the conductive additive (10) comprises a region where the conductive additive (10) is formed in such a way as to coat a superficial portion of the positive electrode active material (12, [0015]),
wherein the conductive additive (10, [0015]) comprises carbon fiber, graphene, or multilayer graphene (see elongated particles, [0027]), and
wherein the superficial portion of the positive electrode active material (12) comprises fluorine (FIG. 1A, [0053]).
Regarding claim 5, Tamaki discloses all claim limitations set forth above and further discloses a lithium-ion secondary battery:
wherein the carbon fiber is carbon nanofiber or carbon nanotube (see elongated particles, [0027]).
Regarding claim 2, Tamaki discloses a lithium-ion secondary battery comprising:
a positive electrode comprising a positive electrode active material (12) and a conductive additive (10, [0015]),
wherein the positive electrode active material (12) comprises a composite oxide containing lithium, nickel, cobalt, and manganese (FIG. 1A, [0053]),
wherein the conductive additive (10) comprises a region where the conductive additive (10) is formed in such a way as to adhere a superficial portion of the positive electrode active material (12, [0036]),
wherein the conductive additive (10, [0015]) comprises carbon fiber, graphene, or multilayer graphene (see elongated particles, [0027]), and
wherein the superficial portion of the positive electrode active material (12) comprises fluorine (FIG. 1A, [0053]).
Regarding claim 6, Tamaki discloses all claim limitations set forth above and further discloses a lithium-ion secondary battery:
wherein the carbon fiber is carbon nanofiber or carbon nanotube (see elongated particles, [0027]).
Regarding claim 3, Tamaki discloses a lithium-ion secondary battery comprising:
a positive electrode comprising a positive electrode active material layer (FIG. 2A, [0026]),
wherein the positive electrode active material layer comprises a positive electrode active material (12) and a conductive additive (10, [0015]),
wherein the positive electrode active material (12) comprises a composite oxide containing lithium, nickel, cobalt, and manganese (FIG. 1A, [0053]),
wherein the superficial portion of the positive electrode active material (12) comprises fluorine (FIG. 1A, [0053]),
wherein the positive electrode active material (12) comprises a first surface and a second surface facing in different directions in a cross-sectional view (FIG. 1A, [0015]),
wherein the conductive additive (10) comprises a first region making surface contact with the first surface of the positive electrode active material (12) in the cross-sectional view (FIG. 1A, [0015]),
wherein the conductive additive (10) comprises a second region making surface contact with the second surface of the positive electrode active material (12) in the cross-sectional view (FIG. 1A, [0015], and
wherein the conductive additive (10, [0015]) comprises carbon fiber, graphene, or multilayer graphene (see elongated particles, [0027]).
Regarding claim 7, Tamaki discloses all claim limitations set forth above and further discloses a lithium-ion secondary battery:
wherein the carbon fiber is carbon nanofiber or carbon nanotube (see elongated particles, [0027]).
Regarding claim 4, Tamaki discloses a lithium-ion secondary battery comprising:
a positive electrode comprising a positive electrode active material layer (FIG. 2A, [0026]),
wherein the positive electrode active material layer comprises a positive electrode active material (12) and a conductive additive (10, [0015]),
wherein the positive electrode active material (12) comprises a composite oxide containing lithium, nickel, cobalt, and manganese (FIG. 1A, [0053]),
wherein the superficial portion of the positive electrode active material (12) comprises fluorine (FIG. 1A, [0053]),
wherein the conductive additive (10) comprises a first surface and a second surface facing in different directions in a cross-sectional view (FIG. 1A, [0015]),
wherein the positive electrode active material (12) comprises a first region making surface contact with the first surface of the positive electrode active material (12) in the cross-sectional view (FIG. 1A, [0015]),
wherein the positive electrode active material (12) comprises a second region making surface contact with the second surface of the positive electrode active material (12) in the cross-sectional view (FIG. 1A, [0015], and
wherein the conductive additive (10, [0015]) comprises carbon fiber, graphene, or multilayer graphene (see elongated particles, [0027]).
Regarding claim 8, Tamaki discloses all claim limitations set forth above and further discloses a lithium-ion secondary battery:
wherein the carbon fiber is carbon nanofiber or carbon nanotube (see elongated particles, [0027]).

Claim(s) 9–20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gong (CN 104393282 A).
Regarding claim 9, Gong discloses a  lithium-ion secondary battery comprising:
a positive electrode comprising a positive electrode active material and a conductive additive (see graphene-coated multi-element cathode material, [0005]),
wherein the positive electrode active material comprises a composite oxide containing lithium, nickel, cobalt, manganese, and aluminum (see graphene-coated multi-element cathode material, [0005]),
wherein the conductive additive comprises graphene or multilayer graphene (see graphene-coated multi-element cathode material, [0005]),
wherein the positive electrode active material comprises a first surface and a second surface facing in different directions in a cross-sectional view (see final layer of graphene, [0016]),
wherein the graphene or the multilayer graphene comprises a first region covering the first surface of the positive electrode active material in the cross-sectional view (see final layer of graphene, [0016]), and
wherein the graphene or the multilayer graphene comprises a second region covering the second surface of the positive electrode active material in the cross-sectional view (see final layer of graphene, [0016]).
Regarding claim 10, Gong discloses all claim limitations set forth above and further discloses a lithium-ion secondary battery:
wherein the first region of the graphene or the multilayer graphene adheres to the first surface of the positive electrode active material (see final layer of graphene, [0016]), and
wherein the second region of the graphene or the multilayer graphene adheres to the second surface of the positive electrode active material (see final layer of graphene, [0016]).
Regarding claim 11, Gong discloses all claim limitations set forth above and further discloses a lithium-ion secondary battery:
wherein the first region of the graphene or the multilayer graphene makes surface contact with the first surface of the positive electrode active material (see final layer of graphene, [0016]), and
wherein the second region of the graphene or the multilayer graphene makes surface contact with the second surface of the positive electrode active material (see final layer of graphene, [0016]).
Regarding claim 12, Gong discloses all claim limitations set forth above and further discloses a lithium-ion secondary battery comprising:
a positive electrode comprising a positive electrode active material and a conductive additive (see graphene-coated multi-element cathode material, [0005]),
wherein the positive electrode active material comprises a composite oxide containing lithium, nickel, cobalt, manganese, and aluminum (see graphene-coated multi-element cathode material, [0005]),
wherein the conductive additive comprises graphene or multilayer graphene (see graphene-coated multi-element cathode material, [0005]),
wherein the graphene or the multilayer graphene comprises a first surface and a second surface facing in different directions in a cross-sectional view (see final layer of graphene, [0016]),
wherein the positive electrode active material comprises a first region covered by the first surface of the graphene or the multilayer graphene in the cross-sectional view (see final layer of graphene, [0016]), and
wherein the positive electrode active material comprises a second region covered by the second surface of the graphene or the multilayer graphene in the cross-sectional view (see final layer of graphene, [0016]).
Regarding claim 13, Gong discloses all claim limitations set forth above and further discloses a lithium-ion secondary battery:
wherein the first surface of the graphene or the multilayer graphene adheres to the first region of the positive electrode active material (see final layer of graphene, [0016]), and
wherein the second surface of the graphene or the multilayer graphene adheres to the second region of the positive electrode active material (see final layer of graphene, [0016]).
Regarding claim 14, Gong discloses all claim limitations set forth above and further discloses a lithium-ion secondary battery:
wherein the first surface of the graphene or the multilayer graphene makes surface contact with the first region of the positive electrode active material (see final layer of graphene, [0016]), and
wherein the second surface of the graphene or the multilayer graphene makes surface contact with the second region of the positive electrode active material (see final layer of graphene, [0016]).
Regarding claim 15, Gong discloses a lithium-ion secondary battery comprising:
a positive electrode comprising a positive electrode active material and a conductive additive (see graphene-coated multi-element cathode material, [0005]),
wherein the positive electrode active material comprises a composite oxide containing lithium, nickel, cobalt, manganese, and aluminum (see graphene-coated multi-element cathode material, [0005]), and
wherein the conductive additive comprises graphene or multilayer graphene (see graphene-coated multi-element cathode material, [0005]).
Regarding claim 16, Gong discloses all claim limitations set forth above and further discloses a lithium-ion secondary battery:
wherein the graphene, or the multilayer graphene comprises a region provided to cover a surface of the positive electrode active material (see final layer of graphene, [0016]).
Regarding claim 17, Gong discloses all claim limitations set forth above and further discloses a lithium-ion secondary battery:
wherein the graphene, or the multilayer graphene comprises a region provided to cover a surface of the positive electrode active material (see final layer of graphene, [0016]), and
wherein the region makes surface contact with the surface of the positive electrode active material (see final layer of graphene, [0016]).
Regarding claim 18, Gong discloses all claim limitations set forth above and further discloses a lithium-ion secondary battery:
wherein the graphene, or the multilayer graphene comprises a region provided to adhere to a surface of the positive electrode active material (see final layer of graphene, [0016]).
Regarding claim 19, Gong discloses all claim limitations set forth above and further discloses a lithium-ion secondary battery:
wherein the graphene, or the multilayer graphene comprises a region provided to adhere to a surface of the positive electrode active material (see final layer of graphene, [0016]), and
wherein the region makes surface contact with the surface of the positive electrode active material (see final layer of graphene, [0016]).
Regarding claim 20, Gong discloses all claim limitations set forth above and further discloses a lithium-ion secondary battery:
wherein the graphene, or the multilayer graphene comprises a region making surface contact with a surface of the positive electrode active material (see final layer of graphene, [0016]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 21–26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Onnerud et al. (US 2012/0129019 A1, hereinafter Onnerud) in view of Liu et al. (CN 102610806 A, hereinafter Liu).
Regarding claims 21, 25, and 26, Onnerud secondary battery (100) comprising a positive electrode (110), a negative electrode (108), a positive electrode terminal (102), a negative electrode terminal (114), a safety valve mechanism (12), and a positive temperature coefficient (PTC) element (see PTC, [0069]) inside a positive electrode cap (106) and a battery can (104, [0060]),
wherein the positive electrode (110) is connected to the positive electrode terminal (102, [0059]),
wherein the positive electrode terminal (110) is connected to the safety valve mechanism (12, [0059]),
wherein the safety valve mechanism (12) is electrically connected to the positive electrode cap (102) through the positive temperature coefficient (PTC) element (FIG. 8A, [0059]),
wherein the negative electrode (108) is connected to the negative electrode terminal (114, [0062]),
wherein the negative electrode terminal (108) is connected to the battery can (104, [0062]),
wherein the positive electrode (110) comprises a positive electrode active material (FIG. 8A, [0086]).
Onnerud does not explicitly disclose:
wherein the positive electrode comprises a positive electrode active material comprising magnesium and titanium in a vicinity of a surface of the positive electrode active material, and
wherein in a line analysis of energy dispersive X-ray spectrometry, a peak of concentration of magnesium is positioned closer to the surface of the positive electrode active material than a peak of concentration of titanium;
wherein titanium and the magnesium are provided in a range from the surface of the positive electrode active material to a depth of 5 nm;
wherein a relative value of a concentration of titanium is greater than or equal to 0.05 and less than or equal to 0.4 when the surface of the positive electrode active material is subjected to an XPS analysis and a concentration of cobalt is defined as 1.
Liu discloses a positive electrode active material comprising magnesium and titanium in a vicinity of a surface of the positive electrode active material (see Li1.01Co0.99Mg0.005Al0.005Ti0.01O1.995F0.005, [0028]), and wherein in a line analysis of energy dispersive X-ray spectrometry, a peak of concentration of magnesium is positioned closer to the surface of the positive electrode active material than a peak of concentration of titanium ([0009]–[0011]); wherein titanium and the magnesium are provided in a range from the surface of the positive electrode active material to a depth of 5 nm (see surface, [0011]); wherein a relative value of a concentration of titanium is greater than or equal to 0.05 and less than or equal to 0.4 when the surface of the positive electrode active material is subjected to an XPS analysis and a concentration of cobalt is defined as 1 (see Li1.01Co0.99Mg0.005Al0.005Ti0.01O1.995F0.005, [0028]) to improve high temperature storage and cycle performance at high voltages (see positive electrode material, [0011]). Onnerud and Liu are analogous art because they are directed to lithium-ion secondary batteries. Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to make the positive electrode of Onnerud with the positive electrode active material of Liu in order to improve high temperature storage and cycle performance at high voltages.
Regarding claim 22, modified Onnerud discloses all claim limitations set forth above and further discloses a lithium-ion secondary battery:
wherein the safety valve mechanism (12) is configured to cut off electrical connection between the positive electrode cap (02) and the positive electrode (110) when internal pressure of the battery exceeds a predetermined threshold value (FIG. 8A, [0060]).
Regarding claim 23, modified Onnerud discloses all claim limitations set forth above and further discloses a lithium-ion secondary battery:
wherein resistance of the safety valve mechanism (12) increases as temperature rises and the safety valve mechanism (12) is configured to limit an amount of current (FIG. 8A, [0042]).
Regarding claim 24, modified Onnerud discloses all claim limitations set forth above and further discloses a lithium-ion secondary battery:
wherein the positive temperature coefficient (PTC) element comprises barium titanate (see BaTiO3, [0070]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean P Cullen, Ph.D. whose telephone number is (571)270-1251. The examiner can normally be reached Monday to Thursday 6:00 am to 4:00 pm CT, Friday 6:00 am to 12:00 pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia A Ridley can be reached on (571)272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Sean P Cullen, Ph.D./Primary Examiner, Art Unit 1725